Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Kawabe et al (PGPUB 2003/0169247 A1) in view of Song et al (PGPUB 2003/0151584 A1)
Independent Claims
As to claim 1, Kawabe (Fig. 6) teaches, a pixel driving circuit (Fig. 1), cornprising:
a plurality of gate lines (gate lines G) and a plurality of data lines (data lines D), wherein the plurality of gate lines and the plurality of data lines are arranged in a crossing manner to define a plurality of pixel regions arranged in an array (¶ 96, Fig. 2);
a plurality of pixel electrodes (pixel electrode, ¶ 103), wherein one pixel electrode is arranged in each pixel region to form an MxN pixel electrode array, M is the number of rows of the pixel electrode array (n rows as shown in Fig. 2), N is the number of columns of the pixel electrode array (m columns as shown in Fig. 2), M and N are integers greater than 1, the row direction of the pixel electrode array is the extension direction of the gate line , and the column direction is the extension direction of the data line (Fig. 2 shows n x m pixels in matrix formation defined by gate and data lines):
a thin film transistor switch (TFT 204), wherein at least one thin film transistor switch is arranged in each pixel region (Fig. 2: i.e. one TFT204 per pixel), and the pixel electrode is connected to the data line by the thin film transistor switch and configured to input a voltage signal (video signal) to the pixel electrode by the data line (¶ 103, 116: i.e. data line supplies video signals to the liquid crystal capacitor 206 via switching element/TFT 204);
wherein, the polarities of input voltage signals to two adjacent pixel electrodes are opposite in a same row of pixel electrodes (¶ 114: i.e. dot inversion);
M rows of pixel electrodes are divided into Q pixel groups (i.e. each 2 rows of pixels are considered as a group), comprising a first pixel group (Fig. 6: G1 and G2, or Fig. 15: G1-G4), a second pixel group (Fig. 6: Gn-1 and Gn, or Fig. 15: Gn-3 to Gn) and (Q-2) third pixel groups (Figs. 2, 6: i.e. rest of the pixels in between first and second pixel groups) located between the first pixel group and the second pixel group (Figs. 2, 6), 
wherein the first pixel group at least comprises a first row of pixel electrodes (i.e. pixel electrodes of G1) of the pixel electrode array, and the second pixel group at least comprises an Mth row of pixel electrodes of the pixel electrode array (i.e. pixel electrodes of Gn), and each third pixel group comprises at least q rows of pixel electrodes, Q is a positive integer greater than 2, and q is a positive integer greater than or equal to 2 (Figs. 2, 15).
Kawabe does not specifically teach, wherein in the same column of pixel electrodes, the polarities of input voltage signals to the pixel electrodes in the same pixel group are the same, and the polarities of input voltage signals to the pixel electrodes of two adjacent pixel groups are opposite.
Song (Fig. 11) teaches, wherein in the same column of pixel electrodes, the polarities of input voltage signals to the pixel electrodes in the same pixel group are the same (Fig. 11: i.e. all of the pixels connected to DL1 are provided with positive polarity signal. Similarly, all of the pixels connected to DL2 are provided with negative polarity signal, and so on), and the polarities of input voltage signals to the pixel electrodes of two adjacent pixel groups are opposite (Fig. 11: i.e. polarity of the signal alternates every two rows as shown in Fig. 11).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Song’s pixel structure into (¶ 19).

	As to claim 10, Kawabe (Fig. 6) teaches, an array substrate (pixel array 106), a pixel driving circuit (Fig. 1), cornprising:
wherein the pixel driving circuit comprises:
a plurality of gate lines (gate lines G) and a plurality of data lines (data lines D), wherein the plurality of gate lines and the plurality of data 	lines are arranged in a crossing manner to define a plurality of pixel regions arranged in an array (¶ 96, Fig. 2);
a plurality of pixel electrodes (pixel electrode, ¶ 103), wherein one pixel electrode is arranged in each pixel region to form an MxN pixel electrode array, M is the number of rows of the pixel electrode array (n rows as shown in Fig. 2), N is the number of columns of the pixel electrode array (m columns as shown in Fig. 2), M and N are integers greater than 1, the row direction of the pixel electrode array is the extension direction of the gate line , and the column direction is the extension direction of the data line (Fig. 2 shows n x m pixels in matrix formation defined by gate and data lines):
a thin film transistor switch (TFT 204), wherein at least one thin film transistor switch is arranged in each pixel region (Fig. 2: i.e. one TFT204 per pixel), and the pixel electrode is connected to the data line by the thin film transistor switch and configured to input a voltage signal (video signal) to the pixel electrode by the data line (¶ 103, 116: i.e. data line supplies video signals to the liquid crystal capacitor 206 via switching element/TFT 204);
(¶ 114: i.e. dot inversion);
M rows of pixel electrodes are divided into Q pixel groups (i.e. each 2 rows of pixels are considered as a group), comprising a first pixel group (Fig. 6: G1 and G2, or Fig. 15: G1-G4), a second pixel group (Fig. 6: Gn-1 and Gn, or Fig. 15: Gn-3 to Gn) and (Q-2) third pixel groups (Figs. 2, 6: i.e. rest of the pixels in between first and second pixel groups) located between the first pixel group and the second pixel group (Figs. 2, 6), 
wherein the first pixel group at least comprises a first row of pixel electrodes (i.e. pixel electrodes of G1) of the pixel electrode array, and the second pixel group at least comprises an Mth row of pixel electrodes of the pixel electrode array (i.e. pixel electrodes of Gn), and each third pixel group comprises at least q rows of pixel electrodes, Q is a positive integer greater than 2, and q is a positive integer greater than or equal to 2 (Figs. 2, 15).
Kawabe does not specifically teach, wherein in the same column of pixel electrodes, the polarities of input voltage signals to the pixel electrodes in the same pixel group are the same, and the polarities of input voltage signals to the pixel electrodes of two adjacent pixel groups are opposite.
Song (Fig. 11) teaches, wherein in the same column of pixel electrodes, the polarities of input voltage signals to the pixel electrodes in the same pixel group are the same (Fig. 11: i.e. all of the pixels connected to DL1 are provided with positive polarity signal. Similarly, all of the pixels connected to DL2 are provided with negative polarity signal, and so on), and the polarities of input voltage signals to the (Fig. 11: i.e. polarity of the signal alternates every two rows as shown in Fig. 11).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Song’s pixel structure into Kawabe’s display driving method, so as to reduce power consumption while providing improved picture quality (¶ 19).

Dependent Claims
As To claims 2 and 11, Kawabe (Fig. 6) teaches, wherein the first pixel group comprises the first row of pixel electrodes (G1), or the first pixel group comprises the first row of pixel electrodes and a (q-1) row of pixel electrodes adjacent to the first row of pixel electrodes (G1 and G2, q can be considered as 2 in Fig. 6 since each two consecutive rows of pixels are driven simultaneously).

As to claims 3 and 12, Kawabe (Fig. 7) teaches, the polarities of input voltage signals to two adjacent data lines are opposite (dot inversion)(¶ 114).
Kawabe does not specifically teach, in the nth column pixel electrode, all the pixel electrodes of one pixel group of any two adjacent pixel groups are connected to an nth data line, all the pixel electrodes of the other pixel group are connected to an (n + 1)th data line, and n is a positive integer less than or equal to N.
Song (Fig. 11) teaches, in the nth column pixel electrode, all the pixel electrodes of one pixel group of any two adjacent pixel groups are connected to an nth data line (Fig. 11: i.e. in 1st column of PXL, odd-numbered group of pixels are connected to DL1. Namely, these groups are first, second group of pixels, then fourth and fifth pixels)(¶ 112), 
all the pixel electrodes of the other pixel group are connected to an (n + 1)th data line, and n is a positive integer less than or equal to N (Fig. 11: i.e. first column of pixels that are in rows GL3 and GL4 are connected to DL2, and this pattern repeats itself).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Song’s pixel structure into Kawabe’s display driving method, so as to reduce power consumption while providing improved picture quality (¶ 19).

As to claims 4 and 13, Kawabe (Fig. 3) teaches, a time sequence controller (Tcon 114) connected with the gate lines (gate line drive ckt 104 and gate lines G) and configured to drive the pixel electrode array row by row at a first frame rate (60hz) in a first time period (progressive mode)(¶ 91); and 
driving the pixel electrode array one pixel group by one pixel group at a second frame rate (120Hz), wherein the second frame rate is greater than the first frame rate (¶ 114).

As to claims 5 and 14, Kawabe (Fig. 3) teaches, wherein the second frame rate is q times the first frame rate (¶ 144: i.e. Kawabe’s normal progressive mode is driven at 60Hz. With Kawabe’s simultaneous 2-line driving for scan lines, the frame rate can be adjusted to 120Hz accordingly).

As to claims 6 and 15, Kawabe (Fig. 3) teaches, wherein q is equal to 2 (“2-line simultaneous write-in operation”)(¶ 144)

As to claims, 7 and 16, Kawabe (Fig. 3) teaches, the first frame rate is 60 Hz (progressive mode, 60 Hz, ¶ 91, and the second frame rate is 120 Hz (2-line simultaneous write-in operation, 120 Hz, ¶ 144)

As to claims 8 and 17, Kawabe (Fig. 6) teaches, wherein the second pixel group comprises the Mth row of pixel electrodes (G3)(Fig. 6) or the second pixel group comprises the Mth row of pixel electrodes and the (q-1) row of pixel electrodes adjacent to the Mth row of pixel electrodes (G3 and G4 in the same group of pixels driven simultaneously)(Fig. 6)

As To claims 9 and 18, Kawabe (Fig. 6) teaches, wherein the first pixel group comprises the first row of pixel electrodes (G1), or the first pixel group comprises the first row of pixel electrodes and a (q-1) row of pixel electrodes adjacent to the first row of pixel electrodes (G1 and G2, q can be considered as 2 in Fig. 6 since each two consecutive rows of pixels are driven simultaneously); 
wherein the second pixel group comprises the Mth row of pixel electrodes (G3)(Fig. 6) or the second pixel group comprises the Mth row of pixel electrodes and the (q-1) row of pixel electrodes adjacent to the Mth row of pixel electrodes (G3 and G4 in the same group of pixels driven simultaneously)(Fig. 6).

	As to claim 19, Kawabe (Fig. 1) teaches, a display device (liquid crystal display) comprising the array substrate according to claim 10 (¶ 99).
	
As to claim 20, Kawabe (Fig. 1) teaches, a pixel driving method applied to the pixel driving circuit according to claim 1, wherein the method comprises: 
driving the pixel electrode array row by row at a first frame rate in a first time period (progressive mode)(¶ 91): and
driving the pixel electrode array one pixel group by one pixel group (i.e. 2-line simultaneous write-in operation) at a second frame rate (120Hz) in a second time period (¶ 114), wherein the second frame rate is greater than the first frame rate (i.e. 120Hz vs 60Hz).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691